Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/07/2022 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Comment
On page 9 of Applicant’s response filed 3/22/2022 in Section II: “Applicant requests withdrawal of the Restriction Requirement and Allowance of the claims.”
However, it does not appear that Applicant is requesting the restriction be formally withdrawn in its entirety since that would preclude, for instance, the filing of a Divisional Application while maintaining a shield under 35 USC 121.
Instead, Applicant appears to be requesting that Application 16064129 be allowed since the Examiner’s request for cancellation of withdrawn claims has been met. Accordingly, the Examiner acknowledges that the case is now in condition for Allowance but that the Restriction Requirement filed 2/05/2020 has not been withdrawn by the Examiner.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The teachings of Dykstra in WO200116273 is the closest relevant art that is directed to dihydroisoquinolilium compounds that are provided for use as bleach boosters, however, Dykstra fails to make prima facie obvious a dihydroisoquinolilium double, i.e., a dimer of dihydroisoquinolilium compounds, as claimed in the Claims Set filed 3/22/2022. Accordingly, claims 21-26 and 31 are deemed allowable. Furthermore, claims 32-40 have been canceled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THURMAN WHEELER/Examiner, Art Unit 1619

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626